Citation Nr: 1040807	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-30 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
compensation under 38 U.S.C.A. § 1151 for a left wrist 
disability.  The Veteran timely appealed that issue.

The Veteran and his wife testified in a Central Office hearing 
before the undersigned Acting Veterans Law Judge in January 2010 
in Washington, DC; a transcript of that hearing is associated 
with the claims file.

This case was initially before the Board in April 2010.  At that 
time it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

On September 17, 2010, prior to the promulgation of a decision in 
the appeal, the Board received correspondence from the Veteran 
and his representative requesting a withdrawal of the appeal on 
the claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for a left wrist disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In this case, the Board received a September 2010 memorandum from 
the Veteran's representative indicating that the Veteran 
requested to withdraw his 1151 claim for a left wrist disability.  
Additionally, accompanying that memorandum was a hand-written 
letter from the Veteran again stating his request to withdraw his 
appeal as to his 1151 claim for his left wrist disability.  
Hence, there remain no allegations of errors of law or fact for 
appellate consideration in this case.  

Accordingly, the Board does not have jurisdiction to review the 
appeal on that issue and it is dismissed.


ORDER

The appeal of entitlement to compensation under 38 U.S.C.A. § 
1151 for a left wrist disability is dismissed.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


